On Petition for Rehearing.
Cox, J.
3. Appellee has presented a petition for a rehearing, and supported it by an earnest brief. It is contended that this court should not have ordered judgment to be rendered upon the answers to interrogatories, for the reason that they do not fix the amount which appellant should recover. It is not necessary in an action such as this, where a money judgment is sought on a note, that the answers shall find the specific amount due. It is sufficient if facts are found which enable the court, by a mere mathematical calculation, to determine it for the purpose of incorporating it in the judgment. This the answers in this case do. Hoppes v. Chapin (1896), 15 Ind. App. 258, 43 N. E. 1014; Branson v. Studabaker (1892), 133 Ind. 147, 33 N. E. 98.
It is again insisted that there was no such unadjustable antagonism between the answers and the general verdict as to overthrow the latter, and authorize a judgment on the former. And it is argued that the answers, to the effect that the one cow in question was in fact worth the valuation the parties put on her at the time the contract of purchase was *219made, were “the result of au accident, oversight or misunderstanding on the part of the jury.” We cannot approve this assumption, for the answers were direct, positive and unequivocal answers to plain questions. It is urged that a new trial he ordered, rather than judgment; but we think that the record presents a ease in which the ends of justice and its speedy attainment fully justify ordering judgment on the answers, and the petition is overruled.